Case 1:21-cv-02534-AMD-LB Document 1-1 Filed 05/06/21 Page 1 of 47 PageID #: 7




                                 EXHIBIT A
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
          Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                25                  Document 1-1 Filed 05/06/21 Page RECEIVED
                                                                     2 of 47 PageID #: 801/27/2021
                                                                               NYSCEF:
                                                                                  1


                1
                2      50-h HEARING
                       ----------------------------------------X
                3      In the Matter of the Claim of
                4      MELISSA BUISSON,
                5                                            CLAIMANT,
                6                    -against-
                7
                       NYC COMPTROLLER, CITY OF NEW YORK & NEW
                8      YORK CITY DEPARTMENT OF SANITATION,
                9                                 RESPONDENTS.
                       ----------------------------------------X
              10       File No.: 3009.748
                       Claim No.: 2018PI22508
              11
              12                           DATE: September 17, 2018
              13                           TIME: 3:32 P.M.
              14
              15
              16                     50-h Hearing of MELISSA BUISSON,
              17       the Claimant in the above-entitled matter,
              18       pursuant to Statute, held at the offices of
              19       Silverman, Shin & Byrne, PLLC, 88 Pine
              20       Street, 22nd Floor, New York, New York
              21       10005, before a Notary Public of the State
              22       of New York.
              23
              24
              25


       DIAMOND REPORTING          (877) 624-3287          info@diamondreporting.com
                                                1
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
          Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                25                  Document 1-1 Filed 05/06/21 Page RECEIVED
                                                                     3 of 47 PageID #: 901/27/2021
                                                                               NYSCEF:
                                                                                  2


                1
                2      A P P E A R A N C E S:
                3
                4      LAW OFFICES OF BRYAN BARENBAUM, ESQS.
                         Attorney for the Claimant
                5        2060 Eastern Parkway
                         Brooklyn, New York 11207
                6        BY: LEONORA BLOOM, ESQ.
                7
                8
                9      SILVERMAN SHIN & BYRNE, PLLC
                         Attorneys for Respondent
              10         88 Pine Street, 22nd Floor
                         New York, New York 10005
              11         BY: SOULAFREDA VALASSIS, ESQ.
                         File No.: 3009.748
              12         Claim No.: 2018PI22508
              13
              14
                                     *              *        *
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25

       DIAMOND REPORTING          (877) 624-3287          info@diamondreporting.com
                                                2
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 25                 Document 1-1 Filed 05/06/21 Page 4RECEIVED
                                                                       of 47 PageID #: 1001/27/2021
                                                                               NYSCEF:
                                                                                   3


                1                              M. BUISSON
                2      M E L I S S I A           B U I S S O N, called as
                3      a witness, having been first duly sworn by
                4      a Notary Public of the State of New York,
                5      was examined and testified as follows:
                6      EXAMINATION BY
                7      MS. VALASSIS:
                8              Q.      Please state your name for the
                9      record.
               10              A.      Melissa Buisson.
               11              Q.      What is your address?
               12              A.
               13                          .
               14              Q.      Afternoon.
               15              A.      Afternoon.
               16              Q.      My name is Soulafreda Valassis.
               17      I am representing the City for today's
               18      hearing.
               19                      I will ask you some questions
               20      about your accident and medical treatment
               21      you received.
               22                      If you do not understand my
               23      questions, please let me know and I will
               24      repeat or rephrase them.
               25                      I will ask that you wait for me


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                                3
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 25                 Document 1-1 Filed 05/06/21 Page 5RECEIVED
                                                                       of 47 PageID #: 1101/27/2021
                                                                               NYSCEF:
                                                                                   4


                1                              M. BUISSON
                2      to finish asking the entire question before
                3      you begin to answer, and also make sure to
                4      speak your answers instead of just nodding
                5      your head or using your hands.
                6              A.      Okay.
                7              Q.      Please note that your Notice of
                8      Claim cannot be amended orally during this
                9      hearing.
               10                      Any changes that you wish to
               11      make to the Notice of Claim must be made
               12      formally in writing via the appropriate
               13      means.
               14              A.      Okay.
               15                      MS. BLOOM:         Let's go off the
               16              record.
               17                      (Whereupon, an off-the-record
               18              discussion was held.)
               19                      MS. BLOOM:         Back on the
               20              record.
               21              Q.      Do you understand these
               22      instructions?
               23              A.      Yes.
               24              Q.      Do you have photograph ID with
               25      you?


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                                4
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 25                 Document 1-1 Filed 05/06/21 Page 6RECEIVED
                                                                       of 47 PageID #: 1201/27/2021
                                                                               NYSCEF:
                                                                                   5


                1                              M. BUISSON
                2              A.      Yes.
                3              Q.      May I see it and make a
                4      photocopy?
                5              A.      Sure.
                6              Q.      How long have you been living
                7      at the address that you provided the court
                8      reporter?
                9              A.      Ten years, about.
               10              Q.      Do you live with anyone?
               11              A.      Yes, both my parents.
               12              Q.      What are their names?
               13              A.      And my sisters and brother.
               14              Q.      What are your parents' names?
               15              A.      Nicole Buisson, Edmond Buisson,
               16      same last name.
               17              Q.      What is your sister's name?
               18              A.      Jasmine.
               19              Q.      What is your brother's name?
               20              A.      Jeffry.
               21              Q.      What is your birthday?
               22              A.                         .
               23              Q.      What is your Social Security
               24      number?
               25                      MS. BLOOM:         Only last four on


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                                5
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 25                 Document 1-1 Filed 05/06/21 Page 7RECEIVED
                                                                       of 47 PageID #: 1301/27/2021
                                                                               NYSCEF:
                                                                                   6


                1                                 M. BUISSON
                2              the record.
                3                      MS. VALASSIS:           That is fine.
                4              A.             .
                5              Q.      What is your marital status?
                6              A.      Single.
                7              Q.      Do you have any children?
                8              A.      No children.
                9              Q.      Were you employed around the
               10      time of the accident?
               11              A.      Yes.
               12              Q.      Who were you employed by?
               13              A.      Greater New York Home Care
               14      Agency and Helping You.
               15              Q.      And Helping You?
               16              A.      Yes, two different agency.
               17              Q.      What type of work were you
               18      doing?
               19              A.      I do private home care.             I am
               20      an RN.
               21              Q.      Did you miss any time from work
               22      because of the accident?
               23              A.      Yes.
               24              Q.      How much time did you miss?
               25              A.      Seven days.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                                   6
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 25                 Document 1-1 Filed 05/06/21 Page 8RECEIVED
                                                                       of 47 PageID #: 1401/27/2021
                                                                               NYSCEF:
                                                                                   7


                1                             M. BUISSON
                2              Q.      Were you paid for the missed
                3      time?
                4              A.      Yes.
                5                      MS. VALASSIS:          Is there a
                6              claim for lost wages, Counsel?
                7                      MS. BLOOM:         I would have to
                8              call the attorney of record to find
                9              out.
               10                      MS. VALASSIS:          Let's go off
               11              the record.
               12                      (Whereupon, an off-the-record
               13              discussion was held.)
               14                      MS. VALASSIS:          Back on the
               15              record.
               16              Q.      What were you earning at the
               17      time of the accident, either weekly,
               18      biweekly or hourly?
               19              A.      $980 weekly.
               20              Q.      What is your highest level of
               21      education?
               22              A.      Registered nurse.
               23              Q.      Did the accident take place on
               24      June 27, 2018?
               25              A.      Yes.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                                7
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
         Case
NYSCEF DOC. NO.1:21-cv-02534-AMD-LB
                 25                 Document 1-1 Filed 05/06/21 Page 9RECEIVED
                                                                       of 47 PageID #: 1501/27/2021
                                                                               NYSCEF:
                                                                                   8


                1                              M. BUISSON
                2              Q.      Were you a driver or passenger?
                3              A.      Passenger.
                4              Q.      Who was the driver?
                5              A.      An Uber driver.
                6                      MS. VALASSIS:          I will ask that
                7              we leave a blank in the record for
                8              that.
                9              _____________________________________
               10              _______________.
               11              Q.      If you can find that out later,
               12      I will ask that you fill that in.
               13              A.      Okay.
               14              Q.      Do you have a driver's license?
               15              A.      Yes.
               16              Q.      Is that from New York State?
               17              A.      Yes.
               18              Q.      Does your license require the
               19      use of glasses, contacts, hearing aids or
               20      anything like that?
               21              A.      No.
               22              Q.      Where were you seated?
               23              A.      Behind the driver in the back
               24      seat.
               25              Q.      Was anyone else in the vehicle?


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                                8
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 10 of 47 PageID
                                                                     RECEIVED       #: 16
                                                                               NYSCEF:  01/27/2021
                                                                                  9


                1                             M. BUISSON
                2              A.      No.
                3              Q.      Do you know the make or model
                4      of the vehicle?
                5              A.      Black Toyota.
                6              Q.      Do you know the year?
                7              A.      No.
                8              Q.      Do you know who owns the
                9      vehicle, if it was the driver or someone
              10       else?
              11               A.      No.
              12               Q.      Did you consume any alcohol in
              13       the twenty-four hours prior to the
              14       accident?
              15               A.      No.
              16               Q.      Did you take any medication
              17       that day prior to the accident?
              18               A.      No.
              19               Q.      Was there any medication that
              20       you were supposed to take but failed to
              21       take?
              22               A.      No.
              23               Q.      Did you take any medication
              24       before today's hearing that would affect
              25       your ability to testify?


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                                9
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 11 of 47 PageID
                                                                     RECEIVED       #: 17
                                                                               NYSCEF:  01/27/2021
                                                                                10


                1                              M. BUISSON
                2              A.      No.
                3              Q.      Where were you coming from at
                4      that time?
                5              A.      Home.
                6              Q.      Where were you headed?
                7              A.      Work.
                8              Q.      What was your work address?
                9              A.      130 29th Street, Brooklyn, New
              10       York.
              11               Q.      What time did the accident take
              12       place?
              13               A.      8:10.
              14               Q.      Is that a.m.?
              15               A.      P.m.
              16               Q.      When time were you expected at
              17       work?
              18               A.      9:00.
              19               Q.      Were you in a rush to get to
              20       work?
              21               A.      No.
              22               Q.      What was the weather like at
              23       that time?
              24               A.      Dry, clear.
              25               Q.      Were the roads dry?


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               10
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 12 of 47 PageID
                                                                     RECEIVED       #: 18
                                                                               NYSCEF:  01/27/2021
                                                                                11


                1                             M. BUISSON
                2              A.      Yes.
                3              Q.      Where did the accident take
                4      place?
                5              A.      Nostrand and Beverly.
                6              Q.      Was the vehicle that you were
                7      in traveling in on Nostrand or on Beverly
                8      Road?
                9              A.      On Beverly.
              10               Q.      Did the accident take place in
              11       the intersection, before the intersection
              12       or after the intersection?
              13               A.      Before the intersection.
              14               Q.      Is Beverly a one- or two-way
              15       street at that location?
              16               A.      Two way.
              17               Q.      How many travel lanes are there
              18       on each side?
              19               A.      What do you mean?
              20               Q.      Is there just one lane for
              21       vehicles to travel in each direction, are
              22       there two lanes on each side of the street?
              23               A.      There is one lane, one going
              24       this way and one going that way
              25       (indicating).


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               11
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 13 of 47 PageID
                                                                     RECEIVED       #: 19
                                                                               NYSCEF:  01/27/2021
                                                                                12


                1                             M. BUISSON
                2              Q.      Are there parking lanes on
                3      Beverly?
                4              A.      Meaning are their cars parked
                5      on the side?
                6              Q.      Are there designated parking
                7      lanes?
                8              A.      Yes.
                9              Q.      Were vehicles parked there at
              10       the time of the accident?
              11               A.      Yes.
              12               Q.      Were vehicles parked on both
              13       sides of the street?
              14               A.      Yes.
              15               Q.      Is the roadway of Beverly Road
              16       level or is there an incline or decline at
              17       that specific location?
              18               A.      Level.
              19               Q.      Does the roadway travel
              20       straight or does it curve at all?
              21               A.      Straight.
              22               Q.      At the time of the accident,
              23       was the vehicle that you were in moving or
              24       stopped?
              25               A.      Stopped.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               12
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 14 of 47 PageID
                                                                     RECEIVED       #: 20
                                                                               NYSCEF:  01/27/2021
                                                                                13


                1                             M. BUISSON
                2              Q.      For what purpose was it
                3      stopped?
                4              A.      A red light.
                5              Q.      Can you estimate how long the
                6      vehicle was stopped prior to the accident?
                7             A.       I would say like forty-five
                8      seconds to a minute.
                9             Q.       Once the vehicle came to a
              10       stop, did it move again at all before the
              11       accident happened or did it just remain
              12       stopped?
              13              A.       It just remained stopped.
              14              Q.       Can you describe the manner in
              15       which the vehicle came to a stop, gradual,
              16       sudden stop?
              17              A.       Gradual.
              18              Q.       Was there any conversation
              19       between you and the driver prior to the
              20       accident?
              21              A.       No.
              22              Q.       Where were you looking right
              23       before the accident happened?
              24              A.       Straight.
              25              Q.       Was there any construction in


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               13
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 15 of 47 PageID
                                                                     RECEIVED       #: 21
                                                                               NYSCEF:  01/27/2021
                                                                                14


                1                              M. BUISSON
                2      the area of the accident?
                3              A.      No.
                4              Q.      Were you wearing a seatbelt?
                5              A.      Yes.
                6              Q.      Did the seatbelt come across
                7      your shoulder, lap or both?
                8              A.      Both.
                9              Q.      Do you know if the driver was
              10       wearing a seatbelt?
              11               A.      Yes.
              12               Q.      Can you describe the other
              13       vehicle that was involved in the accident?
              14               A.      New York City Sanitation truck.
              15               Q.      What color was it?
              16               A.      White.
              17               Q.      Did it have --
              18               A.      The green logo, yes.
              19               Q.      Did you see the sanitation
              20       truck at all before the accident happened,
              21       even if it was just for a split second?
              22               A.      No.
              23               Q.      How did you first realize there
              24       was an accident?
              25                       Did you see something, hear


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               14
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 16 of 47 PageID
                                                                     RECEIVED       #: 22
                                                                               NYSCEF:  01/27/2021
                                                                                15


                1                             M. BUISSON
                2      something, feel something?
                3              A.      I felt.
                4              Q.      What part of the Uber vehicle
                5      was involved in the accident?
                6              A.      What part of the -- the back I
                7      would assume, we got hit from the buck.
                8              Q.      Do you know if it was the
                9      entire rear, center or side?
              10               A.      The entire rear.
              11               Q.      What part of the sanitation
              12       truck was involved in the accident?
              13               A.      The front.
              14               Q.      Do you know if it was the
              15       entire front or just a portion?
              16               A.      I would say it was the entire
              17       front.
              18               Q.      How would you describe the
              19       impact, light, medium, heavy or some other
              20       word?
              21               A.      Heavy.
              22               Q.      As a result of the impact, did
              23       the vehicle that you were in move in any
              24       direction?
              25               A.      Yes.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               15
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 17 of 47 PageID
                                                                     RECEIVED       #: 23
                                                                               NYSCEF:  01/27/2021
                                                                                16


                1                             M. BUISSON
                2              Q.      What direction did it move?
                3              A.      Straight.
                4              Q.      Can you estimate how far it
                5      moved?
                6              A.      A foot, I would say.
                7              Q.      Before the accident happened,
                8      did you hear the sound of any horns?
                9              A.      No.
              10               Q.      Before the accident happened,
              11       did you hear the sound of any screeching
              12       tires or brake sounds?
              13               A.      No.
              14               Q.      Did the airbags deploy?
              15               A.      No.
              16               Q.      Do you know if the vehicle was
              17       equipped with airbags?
              18               A.      No.
              19               Q.      As a result of the impact, did
              20       any part of your body come into contact
              21       with the inside of the car?
              22               A.      Yes.
              23               Q.      What part of your body was
              24       that?
              25               A.      My back and neck and my right


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               16
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 18 of 47 PageID
                                                                     RECEIVED       #: 24
                                                                               NYSCEF:  01/27/2021
                                                                                17


                1                             M. BUISSON
                2      foot, I would say.
                3              Q.      What did your neck come into
                4      contact with?
                5              A.      The back seat.
                6              Q.      What did your back come into
                7      contact with?
                8              A.      The back seat.
                9              Q.      What about your right foot?
              10               A.      When I pressed down, I would
              11       say the floor of the car.
              12               Q.      Were you bleeding after the
              13       accident?
              14               A.      No.
              15               Q.      Did you lose consciousness?
              16               A.      No.
              17               Q.      Did the driver say anything to
              18       give a warning right before the accident
              19       happened?
              20               A.      No.
              21               Q.      Were there any vehicles stopped
              22       ahead of you at the light?
              23               A.      No.
              24               Q.      Did the light change from
              25       red to any other color prior to the


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               17
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 19 of 47 PageID
                                                                     RECEIVED       #: 25
                                                                               NYSCEF:  01/27/2021
                                                                                18


                1                             M. BUISSON
                2      accident?
                3              A.      No.
                4              Q.      Were there any witnesses to
                5      the accident, other than the drivers and
                6      passengers involved?
                7              A.      No.
                8              Q.      Were you eating or drinking
                9      anything at the time of the accident?
              10               A.      No.
              11               Q.      Were you smoking?
              12               A.      No.
              13               Q.      Was the driver of your vehicle
              14       eating or drinking anything?
              15               A.      No.
              16               Q.      Was the driver smoking?
              17               A.      No.
              18               Q.      Was the cars radio on or off at
              19       the time of the accident?
              20               A.      Off.
              21               Q.      Were you using a cell phone at
              22       the time of the accident?
              23               A.      No.
              24               Q.      Was the driver using a cell
              25       phone?


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               18
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 20 of 47 PageID
                                                                     RECEIVED       #: 26
                                                                               NYSCEF:  01/27/2021
                                                                                19


                1                             M. BUISSON
                2              A.      No.
                3              Q.      Did you exit the vehicle at all
                4      after the accident at the scene of the
                5      accident?
                6              A.      Yes.
                7              Q.      Did you get out on your own or
                8      did you need assistance?
                9              A.      I got out on my own.
              10               Q.      Did you or anyone else take
              11       any photographs at the scene of the
              12       accident?
              13               A.      Yes.
              14               Q.      Who took the photographs?
              15               A.      I did and my dad did when he
              16       came to the scene.
              17               Q.      Did either of the drivers take
              18       photographs?
              19               A.      I'm not sure.
              20               Q.      The photographs that you and
              21       your dad took, do you know if they were
              22       provided to your attorneys?
              23               A.      Yes.
              24               Q.      Both photographs that you and
              25       your father took?


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               19
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 21 of 47 PageID
                                                                     RECEIVED       #: 27
                                                                               NYSCEF:  01/27/2021
                                                                                20


                1                             M. BUISSON
                2              A.      Yes.
                3                      MS. VALASSIS:         I will call for
                4              production of the photographs.
                5                      MS. BLOOM:        Under advisement.
                6                      Please make your demands in
                7              writing.
                8              Q.      Did you observe any damage to
                9      the Uber vehicle after the accident?
              10              A.       Yes.
              11              Q.       Can you describe the damage?
              12              A.       A dent, scratches, marks.
              13              Q.       Where were the scratches and
              14       marks, to what part of the vehicle?
              15              A.       The bumper, the back.
              16              Q.       Did you look to see if there
              17       was any damage to the sanitation truck?
              18               A.      Yes, I didn't see any.
              19               Q.      Did the driver of the Uber say
              20       anything or give you any information
              21       regarding how the accident happened?
              22               A.      No.
              23               Q.      Did you speak to the driver of
              24       the sanitation truck after the accident?
              25               A.      No, not really.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               20
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 22 of 47 PageID
                                                                     RECEIVED       #: 28
                                                                               NYSCEF:  01/27/2021
                                                                                21


                1                             M. BUISSON
                2                      He just apologized, but
                3      we didn't really speak.
                4             Q.       Did the driver give you
                5      any information regarding the accident
                6      details?
                7             A.       No.    Just made sure that we
                8      were okay.
                9             Q.       Was there a passenger in the
              10       sanitation truck?
              11              A.       No.
              12              Q.       Did police officers come to the
              13       scene of the accident?
              14              A.       Yes.
              15              Q.       Do you know who called the
              16       police?
              17              A.       I did.
              18              Q.       Did you give the officers a
              19       statement regarding how the accident
              20       happened?
              21              A.       Yes.
              22              Q.       What did you tell them?
              23              A.       We were standing at the red
              24       light and the truck just came from behind
              25       and hit us.


       DIAMOND REPORTING           (877) 624-3287         info@diamondreporting.com
                                               21
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 23 of 47 PageID
                                                                     RECEIVED       #: 29
                                                                               NYSCEF:  01/27/2021
                                                                                22


                1                              M. BUISSON
                2              Q.      Did you overhear the driver of
                3      the sanitation truck speaking to the police
                4      or anyone else at the scene of the
                5      accident?
                6              A.      No.
                7              Q.      Did you hear the driver of the
                8      Uber vehicle speaking with the police at
                9      the scene of the accident?
              10               A.      No.
              11               Q.      Did the police issue any
              12       traffic tickets?
              13               A.      I am not sure.
              14               Q.      Did you make any complaints of
              15       pain to the police officers?
              16               A.      Yes.
              17               Q.      What part of your body did you
              18       complain about?
              19               A.      My neck, back, shoulder and
              20       ankle.
              21               Q.      Which shoulder?
              22               A.      Both.
              23               Q.      Which ankle?
              24               A.      Right.
              25               Q.      Were you asked if you wanted an


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               22
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 24 of 47 PageID
                                                                     RECEIVED       #: 30
                                                                               NYSCEF:  01/27/2021
                                                                                23


                1                             M. BUISSON
                2      ambulance?
                3              A.      Yes.
                4              Q.      What did you say?
                5              A.      Yes.
                6              Q.      What hospital were you taken
                7      to?
                8              A.      Kings County.
                9              Q.      Did anyone else go to the
              10       hospital?
              11               A.      No.
              12               Q.      When you left the scene of
              13       the accident, were the vehicles still
              14       there?
              15               A.      Yes.
              16               Q.      Do you know if either vehicle
              17       was towed?
              18               A.      I'm not sure.
              19               Q.      Did you ever speak to the
              20       driver of the Uber after that day?
              21               A.      No.
              22               Q.      What part of your body did you
              23       complain about at the emergency room that
              24       day?
              25               A.      Both shoulders, neck, upper to


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               23
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 25 of 47 PageID
                                                                     RECEIVED       #: 31
                                                                               NYSCEF:  01/27/2021
                                                                                24


                1                             M. BUISSON
                2      mid-back area.
                3                      My knee and right ankle.
                4              Q.      Which knee?
                5              A.      Both knees.
                6              Q.      Were x-rays or CAT scans taken
                7      at the emergency room?
                8              A.      No.
                9              Q.      Were you given any brace or
              10       bandage at the hospital that day?
              11               A.      No.
              12               Q.      Were you prescribed any
              13       medication?
              14               A.      Yes.
              15               Q.      What were you prescribed?
              16               A.      Aacetaminophen, 500 milligrams
              17       and a muscle relaxer.
              18               Q.      Do you know the name of the
              19       muscle relaxer?
              20               A.      No.
              21                       MS. VALASSIS:         I will ask that
              22               we leave a blank in the record for
              23               that.
              24               _____________________________________
              25               _______________.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               24
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 26 of 47 PageID
                                                                     RECEIVED       #: 32
                                                                               NYSCEF:  01/27/2021
                                                                                25


                1                              M. BUISSON
                2              Q.      If you can find that out later,
                3      I will ask that you fill that in.
                4              A.      Okay.
                5              Q.      Did you have the medication
                6      filled at a pharmacy?
                7              A.      Yes.
                8              Q.      What pharmacy did you use?
                9              A.      CVS Pharmacy on Nostrand
              10       between Winthrop and Park Side.
              11               Q.      Is there any other treatment
              12       that you received at that hospital that
              13       day?
              14               A.      No.
              15               Q.      Where is the next place that
              16       you went for treatment after that?
              17               A.      Therapy.
              18               Q.      Do you know the name of the
              19       facility?
              20               A.      No, but can I get it.
              21               Q.      That is fine.
              22               A.      I think I have the card.
              23               Q.      Okay.
              24               A.      Sorry.
              25                       I don't have the card.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               25
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 27 of 47 PageID
                                                                     RECEIVED       #: 33
                                                                               NYSCEF:  01/27/2021
                                                                                26


                1                              M. BUISSON
                2                      MS. VALASSIS:         I will ask that
                3              we leave a blank in the record for
                4              that.
                5              _____________________________________
                6              _______________.
                7             Q.       If you can find that out later,
                8      I will ask that you fill that in.
                9             A.       Okay.
              10              Q.       How long after the accident did
              11       you follow up with physical therapy?
              12              A.       The next day.
              13              Q.       Had you ever treated at that
              14       facility in the past?
              15              A.       No.
              16              Q.       Did anyone refer to you that
              17       facility?
              18              A.       Yes, a neighbor.
              19              Q.       What is the name of your
              20       neighbor?
              21              A.       Carol.
              22                       I don't know her last name.
              23                       MS. VALASSIS:         I will ask that
              24               we leave a blank in the record for
              25               that.


       DIAMOND REPORTING           (877) 624-3287         info@diamondreporting.com
                                               26
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 28 of 47 PageID
                                                                     RECEIVED       #: 34
                                                                               NYSCEF:  01/27/2021
                                                                                27


                1                              M. BUISSON
                2              _____________________________________
                3              _______________.
                4              Q.      If you can find that out later,
                5      I will ask that you fill that in.
                6              A.      Okay.
                7              Q.      What part of your body did you
                8      receive the physical therapy to?
                9              A.      Shoulders, neck, back, ankle.
              10               Q.      Anywhere else?
              11               A.      That is it.
              12               Q.      Did you receive any physical
              13       therapy to your knees?
              14               A.      Yes.    They did, they did the
              15       knees.
              16               Q.      How often were you receiving
              17       the physical therapy when you first
              18       started?
              19               A.      Three to four times a week.
              20               Q.      Are you still treating there
              21       now?
              22               A.      Yes.
              23               Q.      How often do you go now?
              24               A.      Same.
              25                       Three to four, sometimes five.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               27
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 29 of 47 PageID
                                                                     RECEIVED       #: 35
                                                                               NYSCEF:  01/27/2021
                                                                                 28


                1                              M. BUISSON
                2              Q.      Did the physical therapy
                3      facility take any x-rays?
                4              A.      No.
                5              Q.      Were you sent out for x-rays?
                6              A.      Just MRIs.
                7              Q.      Where were the MRIs taken, what
                8      facility?
                9              A.      I don't know the name.            I can
              10       find out.
              11                       MS. VALASSIS:         I will ask that
              12               we leave a blank in the record for
              13               that.
              14               _____________________________________
              15               _______________.
              16              Q.       If you can find that out later,
              17       I will ask that you fill that in.
              18              A.       Okay.
              19              Q.       Were you told the results of
              20       the MRI?
              21              A.       Yes.
              22              Q.       What were you told?
              23              A.       Some disc herniations, a torn
              24       rotator cuff, fractured ankle, tissue
              25       damage on both the right and left shoulder,


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               28
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 30 of 47 PageID
                                                                     RECEIVED       #: 36
                                                                               NYSCEF:  01/27/2021
                                                                                29


                1                              M. BUISSON
                2      a couple herniated discs from like my neck
                3      and my lumbar region.
                4                      That is all I remember.
                5              Q.      Where was the torn rotator
                6      cuff?
                7              A.      Right shoulder.
                8                      MS. BLOOM:        Were those the
                9              result of the MRI?
              10                       THE WITNESS:         Yes.
              11               Q.      Are you right- or left-handed?
              12               A.      Right-handed.
              13                       MS. BLOOM:        Did you mention
              14               the ankle fracture?
              15                       THE WITNESS:         Yes.
              16                       MS. BLOOM:        Sorry.
              17               Q.      Were you given any cast or
              18       brace by the physical therapy facility?
              19               A.      Yes.
              20               Q.      What was it?
              21               A.      A neck brace, a shoulder,
              22       something for the shoulder.
              23               Q.      Was it a sling?
              24               A.      Yes.
              25               Q.      Okay.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               29
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 31 of 47 PageID
                                                                     RECEIVED       #: 37
                                                                               NYSCEF:  01/27/2021
                                                                                30


                1                             M. BUISSON
                2              A.      An Ace bandage, foam, cushion,
                3      chair cushions, mattress comforter for when
                4      I sleep.
                5                      Those types of things.
                6              Q.      Were you given anything for
                7      your ankle?
                8              A.      I think that is what the
                9      bandage was for, the Ace bandage.
              10               Q.      How long did you wear that Ace
              11       bandage for?
              12               A.      I wear it every day.
              13               Q.      How long did you use the neck
              14       brace for?
              15               A.      I sleep with it every night.
              16               Q.      How long did you use the sling
              17       for?
              18               A.      About two weeks.
              19               Q.      Did anyone from the physical
              20       therapy facility prescribe medication?
              21              A.       No.
              22              Q.       Was surgery recommended for
              23       any part of your body relating to the
              24       accident?
              25              A.       Yes.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               30
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 32 of 47 PageID
                                                                     RECEIVED       #: 38
                                                                               NYSCEF:  01/27/2021
                                                                                31


                1                              M. BUISSON
                2              Q.      For what part?
                3              A.      Shoulders, the rotator cuff
                4      and herniated disc.
                5              Q.      Was surgery recommended for
                6      your neck, back or both?
                7              A.      Both.
                8              Q.      I want to clarify.
                9                      Was surgery recommended for
              10       one shoulder or both?
              11               A.      Both shoulders.
              12               Q.      Were you given a diagnosis for
              13       your left shoulder?
              14               A.      Just torn tissues.
              15               Q.      Have you received surgery?
              16               A.      It is coming up.
              17               Q.      How many surgeries will you
              18       have?
              19               A.      It is looking like maybe
              20       three.
              21               Q.      For which parts of the body?
              22               A.      Right shoulder, left shoulder
              23       and -- I am guessing the back will be
              24       classified as one.
              25               Q.      Is there a date scheduled


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               31
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 33 of 47 PageID
                                                                     RECEIVED       #: 39
                                                                               NYSCEF:  01/27/2021
                                                                                32


                1                             M. BUISSON
                2      for any of the surgeries at this
                3      time?
                4              A.      The first surgery I believe
                5      is in two weeks if I am not mistaken.
                6                      I do not know the exact date.
                7              Q.      Do you know the name of the
                8      doctor that is going to conduct the
                9      surgery?
              10               A.      I believe Dr. McMahon.
              11               Q.      Have you seen that doctor at
              12       all so far?
              13               A.      Yes.
              14               Q.      How many visits have you had?
              15               A.      One.
              16               Q.      What did Dr. McMahon do for you
              17       on that visit?
              18               A.      He got the results of my MRI,
              19       went over it.
              20                       He also discussed exactly the
              21       potential of doing the surgery or not doing
              22       the surgery.
              23                       He also discussed exactly what
              24       happens when the tissue gets damaged and
              25       just kind of went over exactly what those


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               32
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 34 of 47 PageID
                                                                     RECEIVED       #: 40
                                                                               NYSCEF:  01/27/2021
                                                                                33


                1                             M. BUISSON
                2      types of tissue damages can do for me and
                3      et cetera.
                4              Q.      For which part of the body will
                5      the surgery be?
                6              A.      The right shoulder and left
                7      shoulder.
                8              Q.      Are they doing both the same
                9      day?
              10               A.      Two weeks apart I will do them.
              11               Q.      Did you have any consultations
              12       with anyone regarding back surgery?
              13                       Did you see a specialist?
              14               A.      Not yet.
              15               Q.      At this time, is there any
              16       appointment or plan to follow up with a
              17       back specialist?
              18               A.      Yes.
              19               Q.      Were you given the name of a
              20       doctor?
              21               A.      No.
              22               Q.      Is there an appointment
              23       scheduled at this time?
              24               A.      There is, but I had have an
              25       appointment that day, so I am trying to


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               33
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 35 of 47 PageID
                                                                     RECEIVED       #: 41
                                                                               NYSCEF:  01/27/2021
                                                                                34


                1                             M. BUISSON
                2      change it for the next week but there is
                3      one.
                4              Q.      Did you treat with any other
                5      doctor, hospital, facility relating to the
                6      accident?
                7              A.      No.
                8              Q.      Is there any other medical
                9      treatment that you received relating to
              10       accident, other than what you already
              11       mentioned?
              12               A.      No.
              13               Q.      Did Dr. McMahon prescribe any
              14       medication?
              15               A.      No.
              16               Q.      Did Dr. McMahon give you any
              17       sling or brace to wear?
              18               A.      No.
              19               Q.      Other than continuing physical
              20       therapy and following up for the surgery,
              21       do you have any other plans for further
              22       treatment at this time relating to the
              23       accident?
              24               A.      Just between therapy and
              25       surgery, those are just about it.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               34
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 36 of 47 PageID
                                                                     RECEIVED       #: 42
                                                                               NYSCEF:  01/27/2021
                                                                                35


                1                             M. BUISSON
                2              Q.      Currently, what medical
                3      complaints do you have relating to the
                4      accident?
                5                      What part of your body?
                6              A.      Neck pain, both shoulders,
                7      back, especially from upper to mid-back.
                8                      I get like tingling feelings,
                9      like pins and needles.
              10              Q.       Where?
              11              A.       Down my arms, down my arms.
              12                       Right ankle is in pain.
              13                       In the morning sometimes, both
              14       my knees get stiff when I get out of bed.
              15       I have to move them a little bit.
              16                       And like I guess lifting and
              17       like dressing and stuff like that causes
              18       discomfort, too.
              19              Q.       How often does your neck bother
              20       you?
              21              A.       Every day.
              22              Q.       How often does your back bother
              23       you?
              24              A.       Every day.
              25              Q.       How often do your shoulders


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               35
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 37 of 47 PageID
                                                                     RECEIVED       #: 43
                                                                               NYSCEF:  01/27/2021
                                                                                36


                1                             M. BUISSON
                2      bother you?
                3              A.      Every day.
                4              Q.      How often does your ankle
                5      bother you?
                6              A.      Every day.
                7              Q.      How often do your knees bother
                8      you?
                9              A.      Every day.
              10               Q.      On a scale from one ten, ten
              11       being the highest, what would you say your
              12       rate of pain is in your neck?
              13               A.      Ten.
              14               Q.      How would you rate the pain in
              15       your back?
              16               A.      Ten.
              17               Q.      How would you rate the pain in
              18       your shoulders?
              19               A.      Ten.
              20               Q.      How would you rate the pain in
              21       your ankle?
              22               A.      Ten.
              23               Q.      And your knees?
              24               A.      Ten.
              25               Q.      Are there any activities


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               36
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 38 of 47 PageID
                                                                     RECEIVED       #: 44
                                                                               NYSCEF:  01/27/2021
                                                                                37


                1                             M. BUISSON
                2      now that you cannot do because of the
                3      accident?
                4              A.      I used to exercise, like run on
                5      the treadmill.
                6                      I can't do that.         I can't lift
                7      weights.
                8                      My patients at work, because I
                9      am a nurse, I was used to lifting and
              10       turning them and I can't do that anymore.
              11                       I can't walk for a long time
              12       because my back starts to hurt.
              13                       But I also can't sit for a long
              14       time because it is like I have to stand for
              15       a minute and sit for a minute.
              16                       I can't stand or sit in a
              17       certain positions for a while or I will
              18       start feeling pain.
              19              Q.       Are there any activities that
              20       you have trouble doing or cannot do as well
              21       as you used to?
              22              A.       My work.
              23                       Just not being able to lift or
              24       assist with my patients when they need help
              25       with doing something, with an ADL.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               37
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 39 of 47 PageID
                                                                     RECEIVED       #: 45
                                                                               NYSCEF:  01/27/2021
                                                                                38


                1                             M. BUISSON
                2                      Exercising, I can't lift up
                3      certain weights and stuff.
                4             Q.       Where would you work out before
                5      the accident?
                6             A.       Blink, it's a gym on Flatbush.
                7             Q.       How often were you going to the
                8      gym before the accident?
                9             A.       Like three times a week.
              10              Q.       Have you been back at all since
              11       the accident?
              12              A.       No.
              13              Q.       What was your height and weight
              14       at the time of the accident?
              15              A.       I am 5'6" and a half and I
              16       believe that I was two-hundred and five.
              17              Q.       Was there any change in your
              18       weight after the accident?
              19              A.       I would say yes.
              20                       I think I lost a little bit of
              21       weight.
              22              Q.       Do you know what your weight is
              23       now?
              24              A.       I would hope one-hundred and
              25       ninety five or something.


       DIAMOND REPORTING           (877) 624-3287         info@diamondreporting.com
                                               38
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 40 of 47 PageID
                                                                     RECEIVED       #: 46
                                                                               NYSCEF:  01/27/2021
                                                                                39


                1                             M. BUISSON
                2              Q.      Have you been involved in any
                3      other car accidents, aside from this?
                4             A.       No.
                5             Q.       Before this accident, did you
                6      have any prior injury or treatment to your
                7      neck or back?
                8             A.       No.
                9             Q.       Before this accident, did you
              10       have any prior injury or treatment
              11       shoulder, right ankle or right foot?
              12              A.       No.
              13              Q.       Before this accident, did you
              14       have any prior injury or treatment to your
              15       knees?
              16              A.       No.
              17              Q.       Did you have any complaints
              18       regarding these parts of the body prior to
              19       the accident?
              20              A.       No.
              21              Q.       After this accident, did you
              22       have any further injuries to the same parts
              23       of the body?
              24              A.       No.
              25              Q.       Other than this case, have you


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               39
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 41 of 47 PageID
                                                                     RECEIVED       #: 47
                                                                               NYSCEF:  01/27/2021
                                                                                40


                1                             M. BUISSON
                2      brought any other claims or lawsuits
                3      against the City of New York, the State of
                4      New York, or any New York City or state
                5      agencies?
                6              A.      No.
                7              Q.      Was there any period of time
                8      after the accident that you were confined
                9      to your bed where you didn't get out of
              10       your bed because of your injuries?
              11               A.      Yes.
              12               Q.      How long was that?
              13               A.      I would say the first maybe
              14       three or four days.
              15               Q.      After that, was there any
              16       period of time that you did not leave your
              17       home, other than just going for medical
              18       treatment and coming straight home?
              19               A.      Yes.
              20               Q.      How long was that?
              21               A.      I would say a couple days, just
              22       not being able to go out, because of pain,
              23       not wanting to get in a car and stuff like
              24       that.
              25               Q.      Can you estimate how many days,


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               40
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 42 of 47 PageID
                                                                     RECEIVED       #: 48
                                                                               NYSCEF:  01/27/2021
                                                                                41


                1                             M. BUISSON
                2      approximately?
                3              A.      Five days or so, I would say.
                4              Q.      Do you receive Medicare or
                5      Medicaid?
                6              A.      No.
                7              Q.      In the first few months after
                8      the accident, were there other activities
                9      that you could not do for a period of time
              10       that you are able to do now?
              11               A.      No.
              12               Q.      Have you had any out-of-pocket
              13       expenses for medical treatment relating to
              14       the accident?
              15               A.      No.
              16                       MS. VALASSIS:         Let's go off
              17               the record.
              18                       (Whereupon, an off-the-record
              19               discussion was held.)
              20                       MS. VALASSIS:         Back on the
              21               report.
              22               Q.      Was there any defect with the
              23       roadway that caused or contributed to the
              24       accident?
              25               A.      No.


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               41
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 43 of 47 PageID
                                                                     RECEIVED       #: 49
                                                                               NYSCEF:  01/27/2021
                                                                                42


                1                             M. BUISSON
                2              Q.      Was there any defect with
                3      traffic lights or traffic lines that caused
                4      or contributed to the accident?
                5              A.      No.
                6              Q.      Was there any defect or problem
                7      with lighting that caused or contributed to
                8      the accident?
                9              A.      No.
              10               Q.      Were there any other vehicles
              11       involved in the accident?
              12               A.      Aside from our vehicle and --
              13               Q.      Yes?
              14               A.      That is it.
              15               Q.      Just those two?
              16               A.      Yes.
              17               Q.      Do you know what insurance
              18       company insured the Uber vehicle?
              19               A.      No.
              20               Q.      Was any specific treatment
              21       recommended by the emergency room, as far
              22       as follow-up treatment?
              23               A.      Just pain management, rest.
              24               Q.      Were you told to follow up with
              25       any specific provider?


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               42
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 44 of 47 PageID
                                                                     RECEIVED       #: 50
                                                                               NYSCEF:  01/27/2021
                                                                                43


                1                             M. BUISSON
                2              A.      Yes.
                3                      Whether it is my doctor, if any
                4      pain continues.
                5              Q.      Who sent you for the MRI?
                6              A.      The therapy place.
                7              Q.      Did you have any tingling in
                8      your arms before the accident?
                9              A.      No.
              10               Q.      Did you have any prior injury
              11       or treatment to your arms before the
              12       accident?
              13               A.      No.
              14                       MS. VALASSIS:         Off the record.
              15                       (Whereupon, an off-the-record
              16               discussion was held.)
              17                       MS. VALASSIS:        Back on the
              18               record.
              19                       Thank you.
              20                       I have no further questions.
              21                       I will ask that the
              22               authorizations for medical treatment
              23               and No-Fault records are forwarded by
              24               the Claimant's counsel to the
              25               Comptroller's office and the hearing


       DIAMOND REPORTING            (877) 624-3287        info@diamondreporting.com
                                               43
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 45 of 47 PageID
                                                                     RECEIVED       #: 51
                                                                               NYSCEF:  01/27/2021
                                                                                44


                1                             M. BUISSON
                2              will be deemed open until received.
                3                        MS. BLOOM:      Thank you.
                4                        (Whereupon, at 4:20        P.M., the
                5              Examination of this witness was
                6              concluded.)
                7
                8                    °           °           °           °
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25

       DIAMOND REPORTING          (877) 624-3287          info@diamondreporting.com
                                               44
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 46 of 47 PageID
                                                                     RECEIVED       #: 52
                                                                               NYSCEF:  01/27/2021
                                                                                45


                1                             M. BUISSON
                2                     D E C L A R A T I O N
                3
                4              I hereby certify that having been
                5      first duly sworn to testify to the truth, I
                6      gave the above testimony.
                7
                8              I FURTHER CERTIFY that the foregoing
                9      transcript is a true and correct transcript
              10       of the testimony given by me at the time
              11       and place specified hereinbefore.
              12
              13
              14
                                           _________________________
              15                               MELISSA BUISSON
              16
              17
              18       Subscribed and sworn to before me
              19       this _____ day of ________________ 20___.
              20
              21
                       _________________________
              22           NOTARY PUBLIC
              23
              24
              25


       DIAMOND REPORTING          (877) 624-3287          info@diamondreporting.com
                                               45
FILED: KINGS COUNTY CLERK 01/27/2021 09:59 PM                                INDEX NO. 521973/2018
        Case
NYSCEF DOC.   1:21-cv-02534-AMD-LB
            NO.  25                Document 1-1 Filed 05/06/21 Page 47 of 47 PageID
                                                                     RECEIVED       #: 53
                                                                               NYSCEF:  01/27/2021
                                                                                46


                1                             M. BUISSON
                2                    C E R T I F I C A T E
                3
                4      STATE OF NEW YORK               )
                                                       :    SS.:
                5      COUNTY OF NEW YORK              )
                6
                7        I, JENIFER PENNLINE, a Notary Public for
                8      and within the State of New York, do hereby
                9      certify:
              10         That the witness whose examination is
              11       hereinbefore set forth was duly sworn and
              12       that such examination is a true record of
              13       the testimony given by that witness.
              14         I further certify that I am not related
              15       to any of the parties to this action by
              16       blood or by marriage and that I am in no
              17       way interested in the outcome of this
              18       matter.
              19         IN WITNESS WHEREOF, I have hereunto set
              20       my hand this 24th day of September 2018.
              21
              22
              23                           ___________________________
                                               JENIFER PENNLINE
              24
              25


       DIAMOND REPORTING          (877) 624-3287           info@diamondreporting.com
                                               46
